 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare St. Ste. 330
     Fresno, CA 93721
 4   Telephone: 559-487-5561
     Fax: 559-487-5950
 5
     Attorney for Defendant
 6   SAWYER SCOTT
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                    Case No. 1:19-mj-00126-SAB
11
                      Plaintiff,                  MOTION DESIGNATING COMMUNITY
12                                                SERVICE ORGANIZATION;
     vs.                                          ORDER
13
     SAWYER SCOTT,                                Judge: Hon. Stanley A. Boone
14
15                    Defendant.
16
            On December 12, 2020, the Court sentenced Sawyer Scott to complete 60 hours of
17
     community service with a court-approved organization. Mr. Sawyer now asks the Court for
18
     permission to perform and complete his community service at Habitat for Humanity’s ReStore
19
     program, located in Fresno and Clovis, California.
20
21
22
23
                                                 Respectfully submitted,
24
                                                 HEATHER E. WILLIAMS
25                                               Federal Defender
26   Date: January 15, 2020                      /s/ Matthew Lemke
                                                 MATTHEW LEMKE
27                                               Assistant Federal Defender
                                                 Attorney for Defendant
28                                               SAWYER SCOTT
 1                                               ORDER
 2            It is hereby ordered that Sawyer Scott may perform and complete his court-ordered
 3   community service at Habitat for Humanity’s ReStore program.
 4
 5
 6   IT IS SO ORDERED.
 7
     Dated:     January 15, 2020
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     2
